       Case 2:21-cv-00916-JZB Document 1 Filed 05/24/21 Page 1 of 7



 1
 2    1138 NORTH ALMA SCHOOL ROAD, SUITE 101
 3               MESA, ARIZONA 85201
      Telephone: 480.461.5300 | Fax: 480.833.9392
 4
   Bradley D. Gardner (SBN: 011211)
 5 bdg@udallshumway.com
 6 Attorney for Plaintiff
 7                     IN THE UNITED STATES DISTRICT COURT

 8                           FOR THE DISTRICT OF ARIZONA

 9 Donald Gentrup,                                  Case No.:

10                         Plaintiff,
                                                                COMPLAINT
11 v.                                                       (Jury Trial Demanded)
12 Security  Industry Specialists, Inc., a
   corporation.
13                      Defendant.
14
15         Plaintiff Donald Gentrup (“Plaintiff”), through undersigned counsel, alleges the
16
     following facts and claims against Defendant Security Industry Specialists, Inc.,
17
     (“Defendant”), and demands a trial by jury pursuant to the Federal Rules of Civil
18
19 Procedure, Rules of Civil Procedure, Rule 3, 7(a)1, 8(a) and 38(a) and (b).
20                                      General Allegations
21
           1.     This is an action of discrimination pursuant to Title VII of the Civil Rights
22
     Act of 1964, as amended, and retaliation pursuant to Title VII of the Civil Rights Act of
23
24 1964, 1991, 42 U.S.C. §2000e (“Title VII”).
25         2.     This Court has jurisdiction over this case under 28 U.S.C. §1331.
26
27
28
        Case 2:21-cv-00916-JZB Document 1 Filed 05/24/21 Page 2 of 7



 1             3.    Venue is proper in this District under 28 U.S.C. §1391 as most or all of
 2
     the acts alleged herein occurred within the geographic region covered by this District of
 3
     Arizona.
 4
 5             4.    Plaintiff is a fifty-nine (59) years old Caucasian male.

 6             5.    Plaintiff is a citizen of the United States of America residing in Maricopa
 7
     County, Arizona.
 8
               6.    Defendant is a foreign, for-profit corporation with operating subsidiaries
 9
10 located within this District.
11             7.    Plaintiff alleges that Defendant is legally responsible for the acts and/or
12
     omissions giving rise to this cause of action and is legally and proximately responsible
13
     for damages as alleged herein.
14
15                                          Nature of Case

16             8.    Plaintiff realleges the aforementioned paragraphs as if fully set forth
17
     herein.
18
               9.    Plaintiff was hired by Defendant in December 2015 as a Security
19
20 Specialist.
21             10.   Throughout his employment, Plaintiff had positive performance reviews,
22 had never been written up or received any formal disciplinary action.
23
         11.    Plaintiff also had another younger Shift Supervisor, a Hispanic (Puerto
24
25 Rican) male in his forties, Rolando Rodriguez (“Mr. Rodriguez”).
26             12.   Mr. Rodriguez would often tell Plaintiff he was doing a good job.
27
28

                                                    2
        Case 2:21-cv-00916-JZB Document 1 Filed 05/24/21 Page 3 of 7



 1          13.     During Plaintiff’s shift on December 7, 2020, Mr. Rodriguez approached
 2
     Plaintiff’s guard post and proceeded to question whether Plaintiff had been sleeping, to
 3
     which Plaintiff stated he had not.
 4
 5          14.     Plaintiff was shocked to receive a telephone call later that morning from a

 6 Human Resources representative who informed Plaintiff he was under investigation and
 7
     not to return to work until the investigation was complete.
 8
            15.     Plaintiff was supposed to have a meeting with Human Resources on
 9
10 December 9, 2020 to discuss the investigation and allow Plaintiff the opportunity to
11 provide his version of events, however, this meeting was canceled and never
12
     rescheduled.
13
            16.     On December 14, 2020 Plaintiff was called to a meeting with Human
14
15 Resources representative, Pierre Stewart, Manager Roy Emanuel, and Mr. Eldridge.
16          17.     To Plaintiff surprise, this turned out to be a termination meeting.
17
            18.     In the separation form given to Plaintiff, it stated that Mr. Rodriguez
18
     observed Plaintiff “unresponsive for 2 minutes”.
19
20          19.     Plaintiff was informed that Defendant had video surveillance of him

21 sleeping at his post, and when Plaintiff requested to see the video proof, Defendant’s
22 representatives refused to provide it to him.
23
          20.    Plaintiff was never given the opportunity to defend himself and was
24
25 terminated for alleged gross misconduct.
26          21.     Plaintiff was aware of the surveillance placement at the guard post he was
27 stationed at on the night of the incident.
28

                                                   3
        Case 2:21-cv-00916-JZB Document 1 Filed 05/24/21 Page 4 of 7



 1             22.   Upon information and belief, there was no surveillance camera in a
 2
     position that would have corroborated Mr. Rodriguez’s claim that Plaintiff was sleeping
 3
     and/or unresponsive.
 4
 5             23.   Plaintiff reached out to the Equal Employment Opportunity Commission

 6 (“EEOC”) on or around December 29, 2020 to begin the complaint process.
 7
               24.   Plaintiff had his interview with the EEOC on January 8, 2021 and his
 8
     Charge of Discrimination was finalized on February 5, 2021.
 9
10             25.   On April 23, 2021 Plaintiff’s counsel sent a letter to Defendant requesting

11 the video surveillance proof it is alleging to have in its possession.
12
               26.   To date, Defendant has failed and refused to provide such proof to support
13
     its reason for termination.
14
15             27.   Plaintiff was discriminated against for being an older male and Caucasian

16 in race, and wrongfully terminated from his employment.
17
               28.   Plaintiff has been damaged as a result of Defendant’s actions.
18
                                      First Cause of Action
19                         Race Discrimination in Violation of Title VII
20
               29.   Plaintiff realleges the aforementioned paragraphs as if fully set forth
21
     herein.
22
23             30.   Plaintiff was discriminated against because of his race (Caucasian), in

24 violation of the Title VII.
25
               31.   It is a violation of Title VII to discharge an individual because of such
26
     individual’s race or ethnicity.
27
28

                                                   4
        Case 2:21-cv-00916-JZB Document 1 Filed 05/24/21 Page 5 of 7



 1             32.   Defendant violated Title VII by discharging Plaintiff because of his race
 2
     or ethnicity.
 3
               33.   As a direct and proximate result of Defendant’s violations of Title VII,
 4
 5 such conduct has caused Plaintiff substantial loss of compensation and benefits up to the
 6 date of this complaint and into the future.
 7
               34.   As a direct and proximate result of Defendant’s actions, Plaintiff has
 8
     experienced physical and emotional distress.
 9
10             35.   Plaintiff is entitled to recover damages, including but not limited to his

11 lost compensation, future pecuniary and nonpecuniary losses, physical and emotional
12
     pain and suffering, punitive damages, interest, attorneys’ fees, and costs.
13
                                     Second Cause of Action
14                        Age Discrimination in Employment Act of 1967
15
               36.   Plaintiff realleges the aforementioned paragraphs as if fully set forth
16
     herein.
17
18             37.   Defendant subjected Plaintiff to discrimination because of he is fifty-nine

19 (59) years old. After five years of service to Defendant, they summarily fired Plaintiff
20
     by a handful of individuals who were younger in age.
21
               38.   Defendant marginalized Plaintiff while treating younger similarly situated
22
23 employees more favorably.
24             39.   It is a violation of the Age Discrimination in Employment Act (“ADEA”),
25
     to discharge an individual because of such individual’s age.
26
27
28

                                                   5
       Case 2:21-cv-00916-JZB Document 1 Filed 05/24/21 Page 6 of 7



 1          40.   Plaintiff is entitled to recover damages, including but not limited to, his
 2
     lost compensation, liquidated damages, attorneys’ fees, and costs as a consequence of
 3
     Defendant’s violation of the age discrimination laws.
 4
 5          WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

 6          A.    Grant a declaratory judgment that the conduct of the Defendant as
 7
     described above violated Plaintiff’s rights under Title VII, and further violated the
 8
     ADEA, 29 U.S.C. 623, 630 and 631;
 9
10          B.    Grant an injunction ordering Defendant not to discriminate against

11 Plaintiff and others similarly situated;
12
            C.    Award Plaintiff general damages, nominal damages, compensatory
13
     damages, and punitive damages against Defendant in an amount to be determined at
14
15 trial;
16          D.    Award Plaintiff liquidated damages incurred in connection with his age
17
     discrimination;
18
            E.    Award Plaintiff his attorneys’ fees and costs under the aforementioned
19
20 discrimination statutes; and,
21          F.    Award Plaintiff all other relief just and appropriate under the
22 circumstances.
23
   ///
24
25 / / /
26 / / /
27 / / /
28

                                                 6
        Case 2:21-cv-00916-JZB Document 1 Filed 05/24/21 Page 7 of 7



 1                                  Demand for Jury Trial
 2
            Pursuant to the Federal Rules of Civil Procedure 38, Plaintiff hereby demands a
 3
     trial by jury.
 4
 5          DATED:

 6                                        UDALL SHUMWAY PLC
 7
                                          By: /s/ Bradley D. Gardner
 8                                           Bradley D. Gardner, Esq.
                                             1138 North Alma School Road, Suite 101
 9                                           Mesa, Arizona 85201
10                                           Attorney for Plaintiff

11   6042173.1/119344.1

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
